As filed with the Securities and Exchange Commission onFebruary25, UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 POST-EFFECTIVE AMENDMENT NO. 1 TO FORM S-8 REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 [Registration # 333-99865] SIERRA HEALTH SERVICES, INC. (Exact Name of Registrant as Specified in Its Charter) Nevada 88-0200415 (State or Other Jurisdiction of (I.R.S. Employer Incorporation or Organization) Identification No.) 2724 North Tenaya Way Las Vegas, Nevada (702) 242-7000 (Address, Including Zip Code, and Telephone Number, Including Area Code, of Registrant’s Principal Executive Offices) SIERRA HEALTH SERVICES, INC. 1995 LONG-TERM INCENTIVE PLAN, AS AMENDED AND RESTATED (Full title of the plan) Frank E. Collins, Esq. Senior Executive Vice President, Legal and Administration Sierra Health Services, Inc. 2724 North Tenaya Way Las Vegas, Nevada 89128 (702) 242-7000 (Name, Address, Including Zip Code, and Telephone Number, Including Area Code, of Agent for Service) Explanatory Note This post-effective amendment (this “Amendment”), filed by Sierra Health Services, Inc. (the “Company”), deregisters all shares of the Company’s Common Stock, $0.005 par value per share (“Common
